Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1-3 and 5-12, applicant does not further clarify the interpretation under 35 USC § 112 (f). The claim interpretation is maintained.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-3 and 5-14, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-3 and 5-13 has been withdrawn. The prior art of record, either alone or in combination, fails to teach or suggest when the object is located on the boundary portion, the generation control section displays the first icon representing the positions of the boundary portions of the traveling lane superimposed on the second icon representing the position of the object, when the object is located within the predetermined distance or less from the object, the generation control section displays the second icon located away from the first icon by a first distance, when the object is located more than the predetermined distance from the object, the generation control section displays the second icon located away from the first icon by a second distance, wherein the second distance is longer than the first distance. 

Allowable Subject Matter
Claim(s) 1-3 and 5-14 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the claim limitations as amended wherein the scenario requires each of the three capable scenarios: 1) when the object is located on the boundary portion, the generation control section displays the first icon representing the positions of the boundary portions of the traveling lane superimposed on the second icon representing the position of the object, 2) when the object is located within the predetermined distance or less from the object, the generation control section displays the second icon located away from the first icon by a first distance, 3) when the object is located more than the predetermined distance from the object, the generation control section displays the second icon located away from the first icon by a second distance, wherein the second distance is longer than the first distance. It is noted, the limitations are all required to be a part of the process and the scenarios being considered is not a one or the other statement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661